Exhibit 4.1 BASE TRUST AGREEMENT FOR TRUSTS SPONSORED BY STRUCTURED PRODUCTS CORP. Dated as of [], 2013 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ASSUMPTIONS 1 Section 1.1 Definitions 1 Section 1.2 Rules of Construction 13 ARTICLE II DECLARATION OF TRUSTS; ISSUANCE OF CERTIFICATES 14 Section 2.1 Creation and Declaration of Trusts; Assignment of Underlying Securities 14 Section 2.2 Acceptance by Trustee 15 [Section 2.3 Reserved 15 Section 2.4 Representations and Warranties of the Trustor and Representations,
